1
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first
 inventor to file provisions of the AIA .
Terminal Disclaimer
2.  The terminal disclaimer filed on 12/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10521591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims
3.  This action is in response to the Terminal Disclaimer filed on 12/07/2020. Claims 1-20 are pending and allowed.

Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance:  The allowed claims of this invention incorporate the allowable subject matter of US Patent 10521591 which commonly  includes filtering, via a filter compiler optimization pattern module, conditions to remove or inject patterns that match compiler optimizations whereby the conditions are rendered in a visualization of anomalies injected or removed.   The closest prior art being "Rahab" (US 20150317138 A1), “Krishnan” (US 20100198799 A1), “Goyal” (US 20150295891 A1), “Pins” (US 20070006043 A1) and newly cited art “Loualalen” (US 20160170866 A1). Rahab discloses a method for matching program sections. The method includes organizing a program into blocks 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

 /WILLIAM B JONES/Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491